 Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 1 of 34. PageID #: 986




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 JENNIFER GLASS, et al.,                        CASE NO. 5:19-CV-01331

                              Plaintiffs,
               -vs-                             JUDGE PAMELA A. BARKER


 TRADESMEN INTERNATIONAL, LLC,
 et al.,                       MEMORANDUM OF OPINION AND
                               ORDER
                   Defendants.


       This matter comes before the Court upon the Motion to Dismiss Plaintiffs’ Second Amended

Complaint in Part and to Strike, filed by Defendant Tradesmen International, LLC (“Tradesmen”) on

April 30, 2020. (Doc. No. 31.) Plaintiff Tracy Reese (“Reese”) filed a Brief in Opposition to

Defendant Tradesmen’s Motion on June 1, 2020. (Doc. No. 34.) Defendant Tradesmen filed a Reply

in Support of its Motion on June 15, 2020. (Doc. No. 35.)

       On April 30, 2020, Defendant Matthew McClone (“McClone”) filed a Motion to Join

Tradesmen’s pending Motion to Dismiss in Part and Strike. (Doc. No. 32.) Plaintiff did not oppose

McClone’s request.

       For the following reasons, McClone’s Motion to Join (Doc. No. 32) is GRANTED and

Tradesmen’s Motion to Dismiss in Part and to Strike (Doc. No. 31) is GRANTED IN PART and

DENIED IN PART.
     Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 2 of 34. PageID #: 987




I.       Background

         A.       Factual Background

         Plaintiff Tracy Reese worked at Tradesmen from 2005 until 2014. 1 (Doc. No. 29, ¶ 67.)

Tradesmen describes itself as a “staffing company that specializes in providing skilled and

experienced craft professionals to employers throughout the United States and Canada.” (Doc. No.

31, PageID# 633.)          During her tenure at Tradesmen, Reese held several positions, including

“administrative assistant, credit analyst, credit processor and payroll processor.” (Doc. No. 29, ¶ 68.)

Reese alleges that she was subjected to severe sexual harassment and gender discrimination during

her employment at Tradesmen. (Id. at ¶¶ 11, 67-80.)

         Reese alleges that her supervisor, McClone, harassed and unfairly targeted her for negative

treatment after she rebuffed his multiple sexual advances. (Id. at ¶ 72.) Prior to 2013, Reese handled

some payroll processing for McClone when he worked in Tradesmen’s Madison, Wisconsin office.

(Id. at ¶ 70.) Reese alleges that McClone was “flirtatious” with her when he traveled to Tradesmen’s

Northeast Ohio headquarters. (Id. at ¶ 70-71.)

         Reese alleges that McClone’s behavior intensified in 2013, when he was promoted and

transferred to Northeast Ohio. (Id.) Reese alleges that McClone propositioned Reese “on several

occasions” and, at one point, asked her to “come back to his house and ‘get drunk and dirty.’” (Id. at

¶ 72.) Reese alleges that she “always rebuffed his advances.” (Id.)

         Reese alleges that McClone did not handle rejection well and that he began to retaliate against

her for refusing his propositions. (Id. at ¶ 74.) Reese alleges that McClone began to “dramatically



1
  As discussed infra, two former plaintiffs, Jennifer Glass (“Glass”) and Kristie Masiella (“Masiella”) also brought claims
in this matter. Both Glass’s claims and Masiella’s claims have been dismissed from this case. (See Docs. No. 25, 43.)
Tracy Reese is the sole named plaintiff in this matter.
                                                            2
 Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 3 of 34. PageID #: 988




increase” her workload, forcing her to work longer and harder than her coworkers. (Id.) At the same

time, McClone reduced Reese’s pay by removing a bonus opportunity for which she was previously

eligible. (Id. at ¶ 75.) McClone also held Reese to a separate, higher standard than other employees

and disciplined Reese for going out to lunch with Masiella. (Id. at ¶ 76.)

        Reese alleges that, in fear for her job, she approached Tradesmen’s Human Resources

department about McClone’s behavior, but that nothing was done. (Id. at ¶ 78.) After Reese went to

Human Resources, McClone intensified his harassment of Reese. (Id. at ¶ 79.) Reese again sought

help from Human Resources and asked Jeannie Woodall to intervene or else permit Reese to transfer

back to her prior position in the Payroll Department. (Id. at ¶ 79.) Again, Human Resources failed

to stop McClone’s alleged harassment. (Id.) Reese alleges that McClone stopped Reese’s transfer

request. (Id.) Within a week of Reese’s second complaint to Human Resources, McClone fired Reese

in “retaliation for not having sex with him and for complaining to Human Resources about his

harassing behavior . . . .” (Id. at ¶ 80.)

        More generally, Reese asserts that similar unlawful conduct and differential treatment

between male and female employees occurs throughout Tradesmen’s offices, regardless of the office

location. (See ¶¶ 31-33.) Reese alleges that sexual propositions and crude comments to female

employees were an accepted part of Tradesmen’s culture. (Id. at ¶ 13.) For example, Reese alleges

that Joseph Wesley, Tradesmen’s founder and chairman, once told Reese in front of other Tradesmen

managers and executives that Reese had “a very nice set of tits.” (Id. at ¶ 11.) Reese alleges that

when female employees refused the sexual advances of their superiors and coworkers, the women

were often “subjected to brutal retaliation.” (Id. at ¶ 13.) Further, according to Reese, there was a

“well-established glass ceiling” at Tradesmen, meaning that women were categorically denied


                                                  3
    Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 4 of 34. PageID #: 989




advancement beyond a certain level at Tradesmen. (Id. at ¶ 16.) At the Executive Management level,

female participation was limited exclusively to Human Resources and Reese alleges that only one

female employee at a time was ever elevated to the executive level. (Id. at ¶ 17.) Reese claims that

this limited system of advancement ensured that women were paid less than their male counterparts.

(Id. at ¶ 18.)

           B.      Procedural History

           On May 10, 2019, Reese, along with former plaintiffs Masiella and Glass, filed a Class Action

Complaint (“Initial Complaint”) against Tradesmen and McClone (collectively, “Defendants”) in the

Court of Common Pleas of Summit County, Ohio. (Doc. No. 1-2.) In the Initial Complaint, Reese,

Masiella, and Glass asserted claims on behalf of themselves and a putative class of female employees

against Defendants for gender discrimination, sexual harassment/hostile work environment,

retaliation, and aiding and abetting discrimination in violation of the Ohio Civil Rights Act, Ohio

Rev. Code § 4112. (Id.)

           On June 10, 2019, Tradesmen removed the suit to this Court. (Doc. No. 1.) 2 Shortly

thereafter, on June 17, 2019, Tradesmen filed a Motion to Strike Class Claims, as well as a Motion

to Compel Individual Arbitration and to Dismiss the Claims of Plaintiffs Masiella and Glass. (Docs.

No. 8, 9.) On February 19, 2020, the Court granted Tradesmen’s Motion to Strike Class Claims and

ordered Plaintiffs to amend the Initial Complaint within thirty days. (Doc. No. 25.) Also on February

19, 2020, the Court dismissed Glass’s claims and ordered Glass and Defendants to arbitration

pursuant to the terms of Glass’s Arbitration Agreement. (Id.) The Court deferred ruling on




2
    The Court denied Plaintiffs’ Motion to Remand on February 19, 2020. (Doc. No. 25.)
                                                           4
 Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 5 of 34. PageID #: 990




Defendants’ Motion to Compel Arbitration with respect to Masiella until the Court could complete

an evidentiary hearing to determine whether an enforceable arbitration agreement existed between

Masiella and Defendants. (Id.)

        On April 14, 2020, Reese and former plaintiff Masiella filed a Second Amended Complaint

(“Complaint”). In this Complaint, Reese and Masiella asserted claims on behalf of themselves and a

putative class of all female employees “who are, have been, or will be employed by Tradesmen and

who worked out of Tradesmen’s corporate headquarters in Macedonia, Ohio, during the applicable

liability period until the date of judgment” against Defendants. (Doc. No. 29, ¶ 19.) They asserted

claims for sexual harassment/hostile work environment, retaliation, gender discrimination, and aiding

and abetting discrimination in violation of the Ohio Civil Rights Act, Ohio Rev. Code § 4112. (Id.,

¶¶ 90-134.)

        On April 30, 2020, Defendant Tradesmen filed a Motion to Dismiss in Part and to Strike. 3

(Doc. No. 31.) On June 1, 2020, Reese and Masiella filed a Brief in Opposition to Tradesmen’s

Motion. (Doc. No. 34.) Tradesmen filed a Reply in Support of its Motion on June 15, 2020. (Doc.

No. 35.)

        On September 25, 2020, while Tradesmen’s instant motion remained pending, this Court held

an evidentiary hearing to determine whether an enforceable arbitration agreement existed between

Masiella and Tradesmen. On September 29, 2020, the Court found that an enforceable arbitration

agreement existed between Masiella and Tradesmen. (Doc. No. 43.) Accordingly, the Court




3
  Also on April 30, 2020, McClone filed a Motion to Join Tradesmen’s Motion to Dismiss in Part and to Strike. (Doc.
No. 32.) Reese does not oppose this request. The Court grants McClone’s unopposed Motion.
                                                        5
 Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 6 of 34. PageID #: 991




dismissed Masiella’s claims and ordered Masiella and Tradesmen to arbitration pursuant to the terms

of the Arbitration Agreement. (Id.) Therefore, only one named plaintiff, Reese, remains in this case.

       Tradesmen’s Motion to Dismiss in Part and to Strike is now ripe for resolution.


II.    Tradesmen’s Motion to Dismiss

       A.      Legal Standard

       The Court will first address Tradesmen’s Motion to Dismiss in Part. Tradesmen moves to

dismiss certain of Reese’s claims for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Under

Fed. R. Civ. P. 12(b)(6), the Court accepts the plaintiff’s factual allegations as true and construes the

Complaint in the light most favorable to the plaintiff. See Gunasekara v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009). In order to survive a motion to dismiss under this Rule, “a complaint must contain

(1) ‘enough facts to state a claim to relief that is plausible,’ (2) more than ‘formulaic recitation of a

cause of action’s elements,’ and (3) allegations that suggest a ‘right to relief above a speculative

level.’” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (quoting in part

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).

       The measure of a Rule 12(b)(6) challenge—whether the Complaint raises a right to relief

above the speculative level—“does not ‘require heightened fact pleading of specifics, but only enough

facts to state a claim to relief that is plausible on its face.’” Bassett v. National Collegiate Athletic

Ass’n., 528 F.3d 426, 430 (6th Cir. 2008) (quoting in part Twombly, 550 U.S. at 555-56, 127 S.Ct.

1955). “A claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). Deciding whether a complaint



                                                   6
 Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 7 of 34. PageID #: 992




states a claim for relief that is plausible is a “context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.” Id. at 679.

       Consequently, examination of a complaint for a plausible claim for relief is undertaken in

conjunction with the “well-established principle that ‘Federal Rule of Civil Procedure 8(a)(2) requires

only a short and plain statement of the claim showing that the pleader is entitled to relief.’ Specific

facts are not necessary; the statement need only ‘give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.’” Gunasekera, 551 F.3d at 466 (quoting in part Erickson v.

Pardus, 551 U.S. 89, 127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081 (2007)) (quoting Twombly, 127 S.Ct.

at 1964). Nonetheless, while “Rule 8 marks a notable and generous departure from the hyper-

technical, code-pleading regime of a prior era . . . it does not unlock the doors of discovery for a

plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 679, 129 S.Ct. 1937.

       B.      Analysis

               1.      Discrimination Claims

       Reese alleges that Defendants discriminated against her based on her gender in violation of

the Ohio Civil Rights Act. (Doc. No. 29, ¶ 7.) The Court analyzes claims brought under the Ohio

Civil Rights Act using the federal framework set forth in Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq., because “Ohio’s requirements are the same as under federal law.” Russell

v. Univ. of Toledo, 537 F.3d 596, 604 (6th Cir. 2008) (quoting Carter v. Univ. of Toledo, 349 F.3d

269, 272 (6th Cir. 2003)); Lindsey v. Whirlpool Corp., 295 F. App’x 758, 760 n.1 (“The Ohio Civil

Rights Act mirrors Title VII in all relevant respects for Plaintiff’s discrimination . . . claims.”); see

42 U.S.C. §§ 2000e-2, 2000e-3; Ohio Rev. Code § 4112.02.




                                                   7
 Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 8 of 34. PageID #: 993




       Defendants move to dismiss Reese’s disparate impact discrimination claims and “pattern and

practice” disparate treatment discrimination claims. (Doc. No. 31, PageID# 635.) Disparate impact

(as Reese alleges in Count Three) and disparate treatment discrimination (as Reese alleges in Counts

One and Three) are “‘two distinct types of Title VII employment discrimination’” and so the Court

addresses these separately. Serrano v. Cintas Corp., 699 F.3d 884, 892 (6th Cir. 2012) (quoting

Huguley v. Gen. Motors Corp., 52 F.3d 1364, 1370 (6th Cir. 1995)).

                       a)     Disparate Impact Claim

       In Count Three (“Gender Discrimination”), Reese alleges that Defendants’ pattern and/or

practice of gender discrimination had a disparate impact on Reese with respect to the terms and

conditions of her employment. (Doc. No. 29 at ¶ 119.) Reese alleges that Defendants have treated

Reese and the putative class members “differently from and less preferentially than similarly situated

male employees with respect to, among other things, pay and promotions,” thus disparately impacting

female employees. (Id. at ¶ 120.)

        In its Motion to Dismiss, Tradesmen argues that Reese failed to adequately plead her

disparate impact claim. (Doc. No. 31-1, PageID# 635.) Tradesmen argues that Reese’s disparate

impact claim should be dismissed because she failed to identify a specific employment practice that

allegedly disparately impacted Reese and the putative class she seeks to represent. (Id.) According

to Tradesmen, Reese cannot meet her burden by pointing to a generalized policy but must isolate and

identify the specific discriminatory employment practice that caused the disparate impact. (Id. at

PageID# 636-37.) Tradesmen urges the Court to reject Reese’s conclusory allegations and dismiss

Reese’s disparate impact claim. (Id. at PageID# 638.)




                                                  8
 Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 9 of 34. PageID #: 994




       In her Brief in Opposition, Reese does not address Tradesmen’s argument that her disparate

impact claim should be dismissed.

       In its Reply, Tradesmen contends that Reese did not dispute that she failed to state a viable

disparate impact claim. (Doc. No. 35, PageID# 803.) Accordingly, Tradesmen argues, the Court

should consider Tradesmen’s Motion to Dismiss Reese’s disparate impact claim unopposed and grant

Tradesmen’s Motion. (Id.) The Court agrees that Reese’s disparate impact claim should be

dismissed.

       First, Reese failed to respond to Tradesmen’s motion to dismiss her disparate impact claim.

The Court finds that Reese does not oppose Tradesmen’s motion with respect to this claim. Lewis v.

Cleveland Clinic Found., 1:12-cv-3003, 2013 WL 6199592, at *4 (N.D. Ohio Nov. 27, 2013) (“It is

well understood ... that when a plaintiff files an opposition to a dispositive motion and addresses only

certain arguments raised by the defendant, a court may treat those arguments that the plaintiff failed

to address as conceded.” (internal quotations omitted)); see also Garmou v. Kondaur Cap. Corp., No.

15-12161, 2016 WL 3549356 at *7 (E.D. Mich. June 30, 2016) (finding that plaintiff conceded claims

after failing to respond to defendants’ arguments for dismissal of multiple claims).

       Second, Reese’s disparate impact claim fails as a matter of law because Reese failed to

identify a specific employment practice that resulted in a disparity between male and female

Tradesmen employees. “Disparate impact claims involve facially neutral employment practices that

have disproportionate impact on protected classes of individuals.” Bowdish v. Cont’l Accessories,

Inc., No. 91-1548, 1992 WL 133022, at *3 (6th Cir. June 12, 1992) (unpublished opinion). A plaintiff

asserting a disparate impact claim “need not” prove “discriminatory motive or intent.” Serrano, 699

F.3d at 892. Instead, a plaintiff must demonstrate a connection between a specific employment


                                                   9
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 10 of 34. PageID #: 995




practice and resulting disparities between protected and non-protected classes. Bacon v. Honda of

Am. Mfg., Inc., 370 F.3d 565, 576 (6th Cir. 2004) (citing Wards Cove Packing Co. v. Atonio, 490

U.S. 642, 657 (1989)).

       A disparate impact plaintiff “falls short by merely alleging a disparate impact, or ‘point[ing]

to a generalized policy that leads to such an impact.’” Meacham v. Knolls Atomic Power Lab., 554

U.S. 84, 100 (2008) (quoting Smith v. City of Jackson, 544 U.S. 228, 241 (2005)). Instead, a disparate

impact plaintiff must “‘isolat[e] and identif[y] the specific employment practices that are allegedly

responsible for any observed statistical disparities.’” Id. When a plaintiff fails to identify a specific

employment practice, a plaintiff cannot make out a claim for disparate impact discrimination and the

claim should be dismissed. See, e.g., EEOC v. Honda of Am. Mfg., Inc., No. 2:06-cv-00233, 2007

WL 1541364, at *5 (S.D. Ohio May 23, 2007).

       The Court finds that Reese fails to identify a specific Tradesmen employment practice

responsible for any observed disparities between male and female Tradesmen employees. In Count

Three, Reese alleges that Tradesmen’s intentional disparate treatment “produced an unjustified

disparate impact” on Reese and the putative class members and, as a result, Defendants treated them

differently from “similarly situated male employees with respect to, among other things, pay and

promotions.” (Doc. No. 29, ¶¶ 117-20.) However, Reese’s general allegation that Tradesmen treated

Reese and the putative class members differently “with respect to, among other things, pay and

promotions,” is analogous to the allegation in EEOC v. Honda of Am. Mfg., Inc., in which the plaintiff

generally alleged that minority candidates were denied equal job consideration but failed to identify

a specific employment practice. Honda, 2007 WL 1541364, at *5. Like in Honda, Reese fails to




                                                   10
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 11 of 34. PageID #: 996




identify a specific employment practice and therefore, cannot state a claim for disparate impact

discrimination.

       Reese’s factual allegations do “little more than point out that” there is an alleged difference

between male and female employees’ pay and promotion status. See City of Jackson, 544 U.S. at

241. For example, Reese alleges that that “Tradesmen developed, fostered, and encouraged a culture

and working environment that objectifies women and relegates them to the ‘service’ of their male co-

workers, supervisors and executive leadership.” (Doc. No. 29, ¶ 10.) She also alleges that “[t]he

system of advancement perpetuated at Tradesmen ensured that women were paid less than their male

counterparts.” (Id. at ¶ 18.) However, these allegations do not identify a single specific, facially

neutral Tradesmen policy or practice that might have resulted in the alleged difference in pay and

status between female and male Tradesmen employees. It is “not enough to simply allege that there

is a disparate impact on workers” without also identifying the specific underlying employment

practice that caused the disparity. City of Jackson, 544 U.S. at 241.

       Further, Reese’s disparate impact claim suffers from another fatal flaw, namely that she

blends her disparate impact theory with her disparate treatment theory. In the Complaint, Reese

claims that the Tradesmen policy that disparately impacted female employees was its alleged policy

of “intentional disparate treatment.” (Doc. No. 29, ¶¶ 117-20.) Assuming Reese’s allegations that

Tradesmen intentionally discriminated against female employees are true, then Tradesmen’s

purported practice of discrimination is anything but neutral. See, e.g., Flatt v. Elec. Research Mfg.

Corp., 103 F.3d 129 (Table), 1996 WL 694151, at *4 (6th Cir. 1996) (holding that district court

correctly dismissed plaintiff’s disparate impact claim where plaintiff based her claim on “the assertion

that her employer ‘had a practice of running off the women employees,’” which suggested an intent


                                                  11
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 12 of 34. PageID #: 997




to discriminate on the part of the defendant-employer and established a disparate treatment, but not a

disparate impact, claim).

       Reese cannot, as a matter of law, state a claim for disparate impact discrimination without

“isolating and identifying the specific employment practices that are allegedly responsible for any

observed statistical disparities.” Honda, 2007 WL 1541364, at *5 (quoting Wards Cove Packing

Co., 490 U.S. at 656 (internal quotations omitted)). See also Reminder v. Roadway Express, Inc.,

215 F. App’x 481, 485 (6th Cir. 2007) (affirming district court’s conclusion that plaintiff failed to

state a disparate impact claim when the plaintiff only alleged that “a disparate proportion of those

employees terminated from the marketing and sales departments on or about September 26 and 29,

2003 . . . were over forty years of age compared to those retained”). Accordingly, the Court dismisses

Reese’s disparate impact discrimination claim as set forth in Count Three.

                      b)      Disparate Treatment “Pattern/Practice” Claims

       In Count One (“Sexual Harassment/Hostile Work Environment”), Reese alleges that

Tradesmen, acting through McClone and other male employees, sexually harassed Reese by

subjecting her to “unwelcome and harassing conduct on the basis of [her] gender.” (Doc. No. 29, ¶

91.) As a result, “Defendants have engaged in an intentional, company-wide pattern and/or practice

of discrimination.” (Id.) In Count Three (“Gender Discrimination”), Reese alleges that Defendants

engaged in disparate treatment, including “denial of promotions, unequal pay and even employment

termination,” based on her gender. (Id., ¶ 117.) Reese also alleges that Defendants engaged in an

intentional, company-wide pattern and/or practice of gender discrimination against her and the

putative class members. (Id. at ¶ 118.)




                                                 12
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 13 of 34. PageID #: 998




       In its Motion to Dismiss, Tradesmen argues, first, that Reese failed to plead sufficient facts to

sustain her pattern/practice disparate treatment claim. (Doc. No. 31-1, PageID# 635.) Tradesmen

argues that Reese did not allege any facts demonstrating that sex discrimination was Tradesmen’s

“standard operating procedure,” applicable to the entire purported class, rather than mere isolated or

sporadic acts. (Id. at PageID# 638.) Tradesmen argues that Reese’s allegations relating to the

putative class members are conclusory and unsupported by any facts. (Id.) Tradesmen further argues

that Reese’s only factual allegations relate to alleged isolated discrimination that Reese herself

experienced and were therefore “not the result of a company-wide policy or practice, but were

sporadic incidents related to” McClone’s persistent sexual advances towards Reese. (Id. at PageID#

639-40.) Accordingly, Tradesmen urges the Court to dismiss Reese’s claim for pattern or practice

disparate treatment discrimination. (Id.)

       Reese argues in her Brief in Opposition that she plead sufficient facts to sustain her pattern

and practice claims under Ohio law. (Doc. No. 34, PageID# 677.) Reese argues that the Complaint

contains averments from three different women, all describing “a pattern and practice of

discrimination that affected the terms and conditions of their employment.” (Id.) Reese also argues

that the cases Tradesmen cited in its Motion do not support a dismissal under Fed. R. Civ. P. 12(b)(6),

and indeed, may support denying Tradesmen’s Motion instead. (Id. at PageID# 677-78.) Reese

argues that the Complaint provided Defendants with adequate notice of the challenged actions, that

the discovery process will reveal additional details and witnesses, and that she need not allege every

detail at the pleading stage to proceed. (Id. at PageID# 678-79.)

        Tradesmen replies that Reese fails to meet the pleading requirements because she offers only

facts related to isolated incidents involving three individuals, rather than facts related to a company-


                                                  13
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 14 of 34. PageID #: 999




wide pattern or practice of discrimination. (Doc. No. 35, PageID# 801.) Next, Tradesmen argues

that Reese’s argument that the Complaint was “specific enough” misses the point because, even when

the Complaint is viewed in the light most favorable to Reese, the Complaint still only relates to

unique, individualized allegations of discrimination and fails to identify a Tradesmen policy that

applied to the entire putative class. (Id.) Third, Tradesmen argues that while the Complaint relates

mostly to Reese’s alleged interactions with McClone, the pattern and practice claim is not based on

such conduct. (Id.) Therefore, Tradesmen argues, Reese has failed to state a claim on behalf of

anyone other than herself and the Court should not permit Reese to proceed to discovery to conduct

a fishing expedition for claims she has not and cannot assert. (Id.) Finally, Tradesmen argues that

Reese’s attempts to distinguish Tradesmen’s cases are meritless. (Id.)

       Disparate treatment claims “involve intentionally discriminatory employment practices.”

Bowdish, 1992 WL 133022, at *3. A plaintiff asserting a disparate treatment claim against an

employment “must prove discriminatory motive or intent” on the part of the employer. Serrano, 699

F.3d at 892. A plaintiff may show “discriminatory intent for disparate-treatment claims either through

direct or circumstantial evidence.” Id. (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-12,

(2002); Foster v. Cuyahoga Cnty. Bd. of Comm’rs, No. 97-3504, 1998 WL 57481, at *1 (6th Cir.

Feb. 3, 1998) (unpublished opinion) (“To advance a disparate treatment claim, a plaintiff must show

that the employer has a discriminatory motive, which may be shown by direct evidence or through

inference based on a prima facie showing of discrimination.”) (citing McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973)), cert. denied, 525 U.S. 937 (1998)).




                                                 14
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 15 of 34. PageID #: 1000




         A plaintiff may establish intentional discrimination through circumstantial evidence by

utilizing certain evidentiary frameworks. Regarding these evidentiary frameworks, the Sixth Circuit

wrote:

                 Both McDonnell Douglas [v. Green] and [Int’l Bhd. Of] Teamsters [v. United
         States] provide frameworks through which a plaintiff can prove intentional
         discrimination through circumstantial evidence. See Birch v. Cuyahoga Cnty. Probate
         Ct., 392 F.3d 151, 165 (6th Cir. 2004) (“[T]he McDonnell Douglas . . . paradigm [is]
         utilized for intentional discrimination cases premised solely on circumstantial
         evidence.”); Hohider v. United Parcel Serv., Inc., 574 F.3d 169, 183 (3rd Cir. 2009)
         (“The Teamsters framework was judicially promulgated as a method of proof for
         pattern-or-practice claims brought by the government under Title VII, as that statute
         authorizes—it provides a means by which courts can assess whether a particular form
         of statutorily prohibited discrimination exists, just as the McDonnell Douglas
         framework does for individual claims of disparate treatment.” (emphasis added));
         Ekanem v. Heath & Hosp. Corp. of Marion Cnty., Ind., 724 F.2d 563, 575 (7th Cir.
         1983) (“The ‘pattern or practice’ theory of proof set forth in Teamsters and its progeny
         affords plaintiffs wide latitude in attempting to establish circumstantial evidence of
         unlawful intent.”).

Serrano, 699 F.3d at 892.

         According to the Sixth Circuit:

                 The Teamsters framework is distinct. It charges the plaintiff with the higher
         initial burden of establishing “that unlawful discrimination has been a regular
         procedure or policy followed by an employer or a group of employers.” [Int’l Bhd. Of]
         Teamsters [v. United States], 431 U.S. [324,] 360 [1977]. Upon that showing, it is
         assumed “that any particular employment decision, during the period in which the
         discriminatory policy was in force, was made in pursuit of that policy” and, therefore,
         “[t]he [plaintiff] need only show that an alleged individual discriminatee
         unsuccessfully applied for a job.” Id. at 362, 97 S.Ct. 1843. The burden then shifts to
         “the employer to demonstrate that the individual applicant was denied an employment
         opportunity for lawful reasons.” Id. . . . .

Id. at 893.

         Importantly, “Teamsters provides an evidentiary framework pursuant to which the EEOC may

seek to prove its allegations of intentional discrimination, not an independent cause of action.” Id.

at 898 (emphasis added). At the pleading stage, Reese’s complaint “need not present ‘detailed factual

                                                   15
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 16 of 34. PageID #: 1001




allegations,’ [but] it must allege sufficient ‘factual content’ from which a court, informed by its

‘judicial experience and common sense,’ could ‘draw the reasonable inference,’ Iqbal, 556 U.S. at

678, 679, 129 S.Ct. 1937, that [Tradesmen] ‘discriminate[d] against [Reese] with respect to [her]

compensation, terms, conditions, or privileges of employment, because of [her] race, color, religion,

sex, or national origin.’” Keys v. Humana, 684 F.3d 605, 610 (6th Cir. 2012) (quoting 42 U.S.C. §

2000e-2(a)(1)).

       The Court finds that Reese alleged sufficient facts to state a plausible disparate treatment

claim. The Complaint details a pattern of discrimination on the part of Tradesmen, related to an

episode of harassment targeted at Reese by her Tradesmen supervisor McClone, in which McClone

“propositioned Reese to come back to his house and ‘get drunk and dirty.’” (Doc. 29, ¶ 72.) Reese

alleges that, after she rejected McClone’s sexual advances, she suffered several adverse employment

actions—including a significantly increased workload, decreased pay, unwarranted discipline, and,

ultimately, dismissal—as a result of retaliatory harassment on the part of McClone and a refusal to

intervene in the harassment on the part of Tradesmen and its Human Resources department. (Id. at

¶¶ 74-80.) Further, Reese alleges that she and other female employees were subjected to pervasive

sexual harassment perpetrated by McClone, as well as other Tradesmen managers, executives, and

colleagues, including verbal and physical harassment and sexual advances, while employed by

Tradesmen. (Id. at ¶¶ 11-13, 90-101.)

       Both parties’ characterizations of Reese’s disparate treatment claims as “pattern or practice

claims” appear to misapprehend Teamsters’s “pattern or practice” framework as creating a

freestanding cause of action (e.g., a “Pattern or Practice Discrimination Claim”). It does not.

Teamsters’s “pattern or practice” framework is “an evidentiary framework . . . not an independent


                                                 16
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 17 of 34. PageID #: 1002




cause of action.” Serrano, 699 F.3d at 898; see also EEOC v. FedEx Ground Package Sys., 158 F.

Supp. 3d 393, 403 (W.D. Penn. 2016) (“[P]attern or practice is not itself a legal claim.”). 4 As

discussed above, at the pleading stage, Reese need only state a plausible claim of disparate treatment.

Under Supreme Court and Sixth Circuit precedent, Reese does not need to commit to a particular

evidentiary framework at the pleading stage. See Swierkiewicz, 534 U.S. at 508-10 (holding that an

employment discrimination complaint “need not” “contain specific facts establishing a prima facie

case of discrimination” under the McDonnell Douglas framework and instead “must contain only ‘a

short and plain statement of the claim showing that the pleader is entitled to relief.’”); see also

Serrano, 699 F.3d at 898 (“Swierkiewicz compels the conclusion that a plaintiff is not required to

plead whether she intends to employ the McDonnell Douglas or the Teamsters burden-shifting

evidentiary framework.”).

         At this stage, Reese has adequately plead a disparate treatment claim within Counts One and

Three. Therefore, Tradesmen’s motion to dismiss her disparate treatment claim is denied.




4
  The Court notes that Tradesmen’s arguments closely mirror FedEx’s arguments in EEOC v. FedEx Ground Package
Sys. In that case, FedEx attempted to categorize the collective plaintiffs’ discrimination claims as either “(1)
discrimination relating to a specific discriminatory procedure or policy that can be proven only with the Teamsters
evidentiary framework, or (2) claims that do not identify a specific procedure or policy and thus cannot, under any
circumstances, be subject to any form of collective treatment.” EEOC v. FedEx Ground Sys., Inc., 158 F. Supp. 3d 393,
403 (W.D. Penn. 2016). Tradesmen makes a similar argument in its Motion that “[a]side from the anecdotal and varied
allegations of discrete acts of purported discrimination offered as to Masiella, Reese, and Class, Plaintiff[ ] fail[s] to allege
sufficient factual allegations that sex discrimination was Tradesmen’s ‘standard operating procedure’ or that
discriminatory conduct was a pattern or practice across the company and applicable to the entire class Plaintiff[ ] seek[s]
to represent.” (Doc. No. 31-1, PageID# 640.) However, as the FedEx court noted, “[f]atal to FedEx Ground’s attempt to
pigeonhole this case into being one about a ‘pattern or practice’ is the Supreme Court’s pronouncement that federal court
complaints need not commit to a specific evidentiary framework, especially where the appropriate one may not become
apparent until after discovery.” FedEx Ground Sys., Inc., 158 F. Supp. 3d at 403 (citing Swierkiewicz, 534 U.S. at 508-
10).

                                                              17
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 18 of 34. PageID #: 1003




                2.    Aiding and Abetting Claim

       In Count Four (“Aiding and Abetting Discrimination”), Reese alleges that the Defendants,

including Tradesmen and McClone, aided and abetted discriminatory conduct against her based on

her gender. (Doc. No. 29, ¶¶ 126, 132-33.) Put another way, Reese alleges that McClone aided and

abetted Tradesmen in discriminatory conduct, and also that Tradesmen aided and abetted McClone

in discriminatory conduct.

       Tradesmen argues that a corporate entity cannot, as a matter of law, aid and abet itself in

discriminating against an employee. (Doc. No. 31-1, PageID# 641.) Therefore, Tradesmen cannot

aid and abet the allegedly discriminatory conduct of its employees, including McClone and other

unidentified male Tradesmen employees, because that would be tantamount to Tradesmen aiding and

abetting itself. (Id.) Thus, Tradesmen asserts that Reese’s aiding and abetting claim should be

dismissed. (Id.)

       Reese, in her Brief in Opposition, argues she asserted that McClone aided and abetted

Tradesmen, and also that Tradesmen aided and abetted McClone, in their respective discriminatory

conduct. (Doc. No. 34, PageID# 680.) Further, Reese argues that Tradesmen’s citations to civil

conspiracy caselaw are inapposite, as she did not allege civil conspiracy in her complaint. (Id. at

PageID# 679.)

       Tradesmen replies that Reese misconstrues Tradesmen’s cited case law, as well as Reese’s

own allegation, “in an attempt to rescue [her] legally impermissible claim.” (Doc. No. 35, PageID#

806.) Tradesmen argues that Reese “concede[s]” that her claims rest on the actions of McClone and

other Tradesmen employees, and thus, the aiding and abetting claim should be dismissed. (Id.)

Tradesmen also argues that Reese impermissibly attempts to amend the Complaint when she


                                                18
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 19 of 34. PageID #: 1004




describes Tradesmen and McClone as “distinct and separate parties” in her Brief in Opposition, but

alleged in her Complaint that Tradesmen should be held liable for McClone’s acts as an employee.

(Id.) Finally, Tradesmen argues that because Reese alleged that McClone acted in his official

capacity as an employee, Reese failed to state a claim for Tradesmen aiding and abetting his conduct.

(Id. at PageID# 807.)

       The Court agrees with Tradesmen that, as a matter of law, it cannot aid and abet itself in

discriminating against Reese.    The Court dismisses Reese’s aiding and abetting claim as to

Tradesmen. However, the Court will not dismiss Reese’s aiding and abetting claim against McClone

for the following reasons.

        Ohio Revised Code § 4112.02(J) makes it unlawful “[f]or any person to aid, abet, incite,

compel, or coerce the doing of any act declared by this section to be an unlawful discriminatory

practice.” Ohio Rev. Code § 4112.02(J). To be held liable under this provision, “an individual

defendant must be ‘involved in or actually [have] made the decision to [discriminate or] retaliate

against [the employee].’” Oster v. Huntington Bancshares, Inc., No. 2:15-cv-2746, 2017 WL

2215462, *22 (S.D. Ohio May 19, 2017) (quoting Cummings v. Greater Cleveland Reg’l Transit

Auth., 88 F. Supp. 3d 812, 820 (N.D. Ohio 2015), Sampson v. Sisters of Mercy Willard, Ohio, No.

3:12-cv-824, 2015 WL 3953053, at *9-10 (N.D. Ohio June 29, 2015)). A corporate entity may not

aid and abet itself in discriminating against a plaintiff. See Sampson, 2015 WL 3953053, at *10.

However, “O.R.C. § 4112.02(J) does provide for employees . . . to be held liable for aiding and

abetting its employer’s discriminatory or retaliatory practices.”       Siwik v. Cleveland Clinic

Foundation, No: 1:17-cv-1063, 2019 WL 1040861, at *27 (N.D. Ohio Mar. 5, 2019) (emphasis

added) (citing Hauser v. Dayton Police Dep’t, 140 Ohio St.3d 268, ¶12 (2014) (finding O.R.C. §


                                                 19
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 20 of 34. PageID #: 1005




4112.02(J) “holds individual employees liable for their participation in discriminatory practices.”)).

See also Woodworth v. Time Warner Cable, Inc., 2015 WL 6742085, *3 (N.D. Ohio Nov. 2, 2015).

       Tradesmen correctly states that it, as a corporate entity, cannot aid and abet itself in

discriminatory conduct. See, e.g., Sampson, 2015 WL 3953053, at *10. However, the Court is not

persuaded by Tradesmen’s argument that McClone also cannot be held liable for aiding and abetting

Tradesmen because McClone acted in his “official capacity as an employee.” Tradesmen bases this

argument on a misinterpretation of Bower v. MetroParks of Butler County. In Bower, the plaintiff

brought a disability discrimination claim against the MetroParks of Butler County, the Board of Park

Commissioners, and his former supervisor, Granville, the Executive Director of the MetroParks.

Bower v. MetroParks of Butler Cty., No. 1:18-cv-00791, 2019 WL 2772544, at *1 (S.D. Ohio July 2,

2019), report and recommendation adopted, 2019 WL 4097228 (S.D. Ohio Aug. 29, 2019). The

plaintiff also brought a claim under § 4112.02(J) against Granville, alleging that Granville, as an

individual employee of the MetroParks, aided and abetted discriminatory conduct, including

wrongfully terminating the plaintiff in violation of the Americans with Disabilities Act. Id., at *8.

The court denied Granville’s motion to dismiss the aiding and abetting claim and rejected Granville’s

argument that Granville could not be held liable because he acted as an agent of the MetroParks. Id.

at *8-9. Although Tradesmen argues that Reese’s claim against McClone should be dismissed

because the Bower plaintiff’s “claim against Granville in his official capacity under § 4112.02 should

be dismissed,” (Doc. No. 35, PageID# 807), the full context of the quote further supports Reese’s

contention that her aiding and abetting claim against McClone should not be dismissed:

               For the reasons discussed supra, plaintiff has adequately pled a disability
       discrimination claim against Granville in his individual capacity under §
       4112.02(J). However, plaintiff does not allege that he seeks to hold Granville liable
       in his official capacity for the acts alleged in the complaint under any other provision

                                                 20
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 21 of 34. PageID #: 1006




       of § 4112.02. Thus, plaintiff’s claim against Granville in his official capacity under §
       4112.02 should be dismissed.

Bower, 2019 WL 2772544, at *9 (emphasis added).

       Reese pleaded that McClone, an employee of Tradesmen, sexually harassed her and then

retaliated repeatedly against her, culminating in McClone’s allegedly discriminatory termination of

Reese’s employment in 2014. (Doc. No. 29, ¶¶ 67-80.) Accepting the Complaint’s allegations as

true, Reese has pleaded sufficient facts to support the imposition of individual liability on McClone

for gender discrimination under § 4112.02(J). See, e.g., Bower, 2019 WL 2772544, at *8; see also

Woodworth v. Time Warner Cable, Inc., No. 1:15-cv-1685, 2015 WL 6742085, at *3 (N.D. Ohio

Nov. 2, 2015).

       Further, Tradesmen’s discussion of civil conspiracy case law is unavailing. It is true that the

court in Sampson v. Sisters of Mercy Willard, Ohio drew a comparison to civil conspiracy case law

to further illustrate why the employer-defendant could not aid and abet itself as a corporate entity.

Sampson, 2015 WL 3953053, at *10. However, in Sampson, the only named defendant was a

corporate entity. Id. The plaintiff’s claim ultimately failed as a matter of law because she failed to

bring an aiding and abetting claim against an individual “person” as contemplated by the text of Ohio

Rev. C. § 4112.02(J). Id. In this case, Reese brought an aiding and abetting claim against a corporate

defendant, which fails as a matter of law, and against an individual employee, which does not fail as

a matter of law. Id.

       Tradesmen’s motion to dismiss Reese’s aiding and abetting claim is granted as to Tradesmen

and denied as to McClone.




                                                 21
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 22 of 34. PageID #: 1007




III.      Tradesmen’s Motion to Strike Class Allegations and Class Definition

          A.     Legal Standard

          The Court now addresses Tradesmen’s Motion to Strike Reese’s Class Allegations and Class

Definition. Federal Rule of Civil Procedure 23 governs class actions brought in federal court. “To

obtain class certification, a claimant must satisfy two sets of requirements: (1) each of the four

prerequisites under Rule 23(a), and (2) the prerequisites of one of the three types of class actions

provided for by Rule 23(b).” Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 945-46 (6th Cir.

2011). Reese seeks certification under both Rule 23(b)(2) and Rule 23(b)(3). (See Doc. No. 29 at ¶¶

43-51.)

          Rule 23(a) requires that “(1) the class is so numerous that joinder of all members is

impracticable; (2) there are questions of law or fact common to the class; (3) the claims or defenses

of the representative parties are typical of the claims or defenses of the class; and (4) the representative

parties will fairly and adequately protect the interests of the class.”

          Rule 23(b)(2) and Rule 23(b)(3) require, respectively, that:

          (2) the party opposing the class has acted or refused to act on grounds that apply
          generally to the class, so that final injunctive relief or corresponding declaratory relief
          is appropriate respecting the class as a whole; or

          (3) the court finds that the questions of law or fact common to class members
          predominate over any questions affecting only individual members, and that a class
          action is superior to other available methods for fairly and efficiently adjudicating the
          controversy. The matters pertinent to these findings include:

                 (A) the class members’ interests in individually controlling the prosecution or
                 defense of separate actions;

                 (B) the extent and nature of any litigation concerning the controversy already
                 begun by or against class members;



                                                      22
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 23 of 34. PageID #: 1008




               (C) the desirability or undesirability of concentrating the litigation of the
               claims in the particular forum; and

               (D) the likely difficulties in managing a class action.

       “Rule 23 does not set forth a mere pleading standard,” and “[a] party seeking class

certification must affirmatively demonstrate his compliance with the Rule.” Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 350 (2011). In addition, “certification is proper only if ‘the trial court is

satisfied, after a rigorous analysis,’” that all prerequisites have been satisfied. Id. at 350-51 (quoting

Gen. Tel. Co. v. Falcon, 457 U.S. 147, 160 (1982)). Pursuant to Rule 23(c)(1)(A), courts should

make such a determination “[a]t an early practicable time.” “Either party may freely move for

resolution of the class-certification question at any stage of the proceedings, and the class action

allegations may be stricken prior to a motion for class certification where the complaint itself

demonstrates that the requirements for maintaining a class action cannot be met.” Rikos v. Procter

& Gamble Co., No. 1:11-cv-226, 2012 WL 641946, at *3 (S.D. Ohio Feb. 28, 2012).

       B.      Analysis

               1.      Class Allegations

       Tradesmen moves to strike Reese’s class allegations because Reese’s claims are highly

individualized and, therefore, are facially deficient. (Doc. No. 31-1, PageID# 644.) Tradesmen

argues that the Court need not wait until class certification to determine the viability of a class action

when the complaint is facially defective. (Id.) According to Tradesmen, Reese cannot establish either

commonality or typicality under Fed. R. Civ. P. 23(a) because her hostile work environment and

retaliation claims are highly individualized and would require “mini-trials” for each class member.

(Id. at PageID# 648-49.)



                                                   23
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 24 of 34. PageID #: 1009




       In her Brief in Opposition, Reese argues that federal courts disfavor striking class allegations

at the pleading stage. (Doc. No. 34, PageID# 680.) Reese further argues that courts have found Rule

23(a)’s commonality requirement satisfied in circumstances where class members share both

common experiences, as well as individualized circumstances. (Id. at PageID# 682.) Reese argues

that the questions common to all class members will relate to the alleged hostile environment that

existed within Tradesmen’s culture and that it would be premature to dismiss these class claims

without discovery. (Id. at PageID# 682-83.) Further, Reese argues that her claims are typical to those

of class members because her claims revolve around the same sexual harassment that Reese alleges

was pervasive at Tradesmen. (Id. at PageID# 684.)

       In its Reply, Tradesmen reiterates its arguments that it is not premature to strike Reese’s class

allegations at the pleading stage when such allegations are facially defective and that Reese cannot

establish commonality or typicality with respect to her hostile work environment claim. (Doc. No.

35, PageID# 807, 812.) Further, Tradesmen argues that the Supreme Court rejected the argument

that an employee may establish commonality through an employer’s “culture” in Wal-Mart v. Dukes.

(Id. at PageID# 814.)

       While the Court may strike class allegations prior to a motion to certify, the Court declines to

do so at this early stage. Tradesmen is correct that a court may strike class action allegations prior to

a motion for class certification “where the complaint itself demonstrates that the plaintiff cannot meet

the requirements for maintaining a class action.” Johnson v. Geico Choice Ins. Co., No. 1:18-cv-

1353, 2018 WL 6445617, at *4 (N.D. Ohio Dec. 10, 2018) (citing Pilgrim, 660 F.3d at 949 (6th Cir.

2011); see also Meyers v. Ace Hardware, Inc., 95 F.R.D. 145, 150 (N.D. Ohio 1982); Fed. R. Civ. P.

23(c)(1) (the court must, “[a]t an early practicable time,” determine “whether to certify the action as


                                                   24
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 25 of 34. PageID #: 1010




a class action.”). However, in Pilgrim, the Sixth Circuit also noted that district courts still have a

duty to “engag[e] in a ‘rigorous analysis’ of the question, and ‘sometimes it may be necessary for the

court to probe behind the pleadings before coming to rest on the certification question.’” Pilgrim,

660 F.3d at 949 (quoting Falcon, 457 U.S. at 161).

       Other courts in this Circuit have applied caution when ruling on Motions to Strike Class

Allegations prior to class certification briefing. See, e.g., Legrand v. Intellicorp Records, Inc., No.

1:15-cv-2091, 2016 WL 1161817, at *4 (N.D. Ohio Mar. 24, 2016) (finding that, at the pleading

stage, the court could not conclude as a matter of law that individual issues would predominate over

common issues, and concluding “[a]s is generally the case, this balance can be better evaluated after

discovery.”); Eliason v. Gentek Bldg. Prod., Inc., No. 1:10-cv-02093, 2011 WL 3704823, at *3 (N.D.

Ohio Aug. 23, 2011 (“‘A motion to strike class allegations is not a substitute for class determination

and should not be used in the same way.’”) (quoting Faktor v. Lifestyle Lift, No. 1:09-cv-511, 2009

WL 1565954, at *2 (N.D. Ohio June 3, 2009)); Geary v. Green Tree Serv., LLC, No. 2:14-cv-00522,

2015 WL 1286347, at *17 (S.D. Ohio Mar. 20, 2015) (“The Court deems it prudent to assess the

propriety of class certification in the context of a fully briefed class certification motion rather than

in the context of a motion to strike class claims at the pleading stage.”).

       Tradesmen argues that Eliason, Faktor, and Geary are “inapposite” because each of these

cases dealt with “motions to dismiss or to strike based on factual insufficiency as opposed to a

primarily legal question like the one at issue here.” (Doc. No. 35, PageID# 808-09.) Tradesmen’s

“primarily legal question” appears to be whether Reese’s class allegations are facially defective. (Id.,

citing its Motion to Dismiss, Doc. No. 31-1, PageID# 642-44.) However, beyond Tradesmen’s

conclusory statement that Reese’s pleadings are “facially defective and definitively establish that a


                                                   25
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 26 of 34. PageID #: 1011




class action cannot be maintained,” Tradesmen does not explain why Reese’s class allegations are

facially defective within pages 12-14 of its Motion. (Doc. No. 31-1, PageID# 642-44.) Instead, most

of Tradesmen’s arguments in favor of striking Reese’s class allegations relate to Tradesmen’s

contention that Reese cannot establish commonality or typicality under Fed. R. Civ. P. 23(a).

Whether a plaintiff can establish commonality, typicality, and Fed. R. Civ. P. 23(a)’s other

prerequisites is not a purely legal question, but rather one that “‘generally involves considerations

that are enmeshed in the factual and legal issues comprising the plaintiff's cause of action.’” Dukes,

564 U.S. at 351 (quoting Falcon, 457 U.S., at 160). Tradesmen has not demonstrated that Reese’s

class allegations are facially defective. Deciding whether Reese has established commonality and

typicality is a question more prudently reserved for a “fully briefed class certification motion rather

than in the context of a motion to strike class claims at the pleading stage.” Geary, 2015 WL 1286347,

at *17.

          Additionally, Tradesmen’s reliance on Elkins v. Am. Showa Inc., Freeman v. Delta Airlines,

Inc., and Van v. Ford Motor Co. to support its argument that Reese cannot establish commonality and

typicality is particularly problematic at the pleading stage because none of these cases involve

motions to strike. Instead, these cases involve Motions for Class Certification, which were presented

to the courts after discovery and full briefing. Tradesmen relies heavily on these cases to argue that

Reese’s hostile work environment and retaliation claims are too highly individualized and therefore

preclude a finding of commonality and typicality. (Doc. No. 31-1, PageID# 644-45.) However, in

these cases, none of the courts concluded that the plaintiffs could not bring hostile work environment

or retaliation class allegations as a matter of law. Rather, the courts concluded that the plaintiffs




                                                  26
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 27 of 34. PageID #: 1012




failed to meet Fed. R. Civ. P. 23’s prerequisites because each set of plaintiffs failed to offer up

sufficient evidence (after conducting discovery) to establish commonality and/or typicality.

       For example, in Elkins, the court did not hold that all hostile work environment claims are not

conducive to class-wide treatment. Rather, the court concluded that “[w]hether an individual was

subjected to a hostile work environment is a highly fact-intensive inquiry which requires

consideration of the frequency, severity, and nature of the conduct, including whether it was

physically threatening or humiliating or a mere offensive utterance. Plaintiffs have failed to offer

evidence which establishes that the plant-wide environment was hostile.” Elkins v. Am. Showa

Inc., 219 F.R.D. 414, 423-24 (S.D. Ohio 2002) (emphasis added). In Freeman, the court concluded

that the plaintiffs’ anecdotal evidence at the class certification stage was insufficient to establish

commonality for plaintiffs’ hostile work environment and retaliation claims. Freeman v. Delta

Airlines, Inc., No. 2:15-cv-160, 2019 WL 2495471, *16 (E.D. Ky. June 14, 2019). Similarly, in Van,

the court concluded that the plaintiffs’ hostile work environment evidence did not establish an

objectively hostile environment because the plaintiffs and putative class members were exposed to a

wide range of purported misconduct across several different manufacturing plants. Van v. Ford

Motor Co., 332 F.R.D. 249, 276-77 (N.D. Ill. 2019). Thus, when the Elkins, Freeman, and Van courts

engaged in the “rigorous analysis” of determining whether to certify the classes, the courts did so

with the benefit of thorough class certification briefing.

       The Court expresses no opinion at this time as to whether Reese will be able to carry her

burden at the class certification stage. Indeed, the Court cannot express such an opinion because, at

this juncture, it is premature to determine whether Reese will be able to do so based on the face of




                                                   27
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 28 of 34. PageID #: 1013




the pleadings alone. The Court will adjudicate Tradesmen’s class certification arguments at the class

certification stage.

                2.     Class Definition

        Tradesmen asks the Court to strike Reese’s class definition as overbroad because it captures

a nationwide class of female Tradesmen employees, rather than limiting the class to female

employees who were allegedly harmed in Ohio. (Doc. 31-1, PageID# 651.) Reese argues that her

class definition seeks only to include individuals eligible to bring claims under the Ohio Civil Rights

Act and that it falls squarely within the guidance that this Court set forth in its February 19, 2020

Order. (Doc. No. 34, PageID# 684; see also Doc. No. 25.) Reese argues that it is improper for

Defendants to attempt to strike the class definition at the pleadings stage and before any class

discovery has been conducted. (Id. at PageID# 685.) Rather, Reese contends that once initial class

discovery is completed, the parties may debate the precise delineations of the class definition. (Id.)

In its Reply, Tradesmen reiterates its argument that Reese’s class definition is overbroad and also

argues that Reese’s class definition creates an impermissible “fail-safe” class. (Doc. No. 35, PageID#

815.) Tradesmen also urges the Court to decline Reese’s invitation to amend the class definition

itself. (Id. at PageID# 815-16.) Reese’s class definition proposes a nationwide class of female

Tradesmen employees who have passed through the Macedonia, Ohio headquarters at least once.

This definition is overbroad and cannot be maintained.

        All of Reese’s claims are based on the Ohio Civil Rights Act. (Doc. No. 29, ¶ 7.) As the

Court noted in its February 19, 2020 order, application of the Ohio Civil Rights Act to a nationwide

class of female Tradesmen employees would raise serious constitutional concerns. (Doc. No. 25,

PageID# 535, citing Cotter v. Lyft, Inc., 60 F. Supp. 3d 1059, 1063-66 (N.D. Cal. Aug. 7, 2014)).


                                                  28
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 29 of 34. PageID #: 1014




Although Reese attempts to limit the class to female Tradesmen employees who worked out of

Tradesmen’s Macedonia, Ohio office, Reese’s definition remains overbroad. 5 Reese’s Complaint

defines the class as follows:

         The Proposed Rule 23 Class consists of all females who are, have been, or will be
         employed by Tradesmen and who worked out of Tradesmen’s corporate headquarters
         in Macedonia, Ohio, during the applicable liability period until the date of judgment.

         (Doc. No. 29, ¶ 19.) This definition still unambiguously captures a nationwide class of all

Tradesmen female employees. Reese cannot impose the Ohio Civil Rights Act on Tradesmen

employees who do not fall within its bounds and therefore, striking Reese’s class definition is

appropriate.

         Reese’s definition is problematic because it sweeps up any female Tradesmen employee who

has worked in any capacity and at any time in the Macedonia, Ohio corporate headquarters. As

Tradesmen points out, Reese does not impose any limits on what “worked out of Tradesmen’s

corporate headquarters” means. (Doc. No. 31-1, PageID# 636.) Tradesmen argues that, on its face,

Reese’s definition “necessarily includes employees who worked out of the headquarters in Ohio

irregularly, sporadically, or only one time during the relevant time period, but who resided and

allegedly suffered injuries in other states.” (Id.) Reese argues that it is Tradesmen who attempts to




5
  The Court is not persuaded by Tradesmen’s argument on Reply that Reese’s proposed class definition is a “fail-safe”
class. See Randleman v. Fidelity Nat. Title Ins. Co., 646 F.3d 347, 352 (a “fail-safe” class is one that “shields the putative
class members from receiving an adverse judgment,” such that “[e]ither the class members win or, by virtue of losing,
they are not in the class and, therefore, not bound by the judgment.”). As discussed infra, Reese’s class definition is
problematic because it still proposes a nationwide class of female employees. The Court does not read Reese’s proposed
class definition to be one where class membership is dependent on the validity of a putative member’s claim. See Sauter
v. CVS Pharmacy, Inc., No. 2:13–cv–846, 2014 WL 1814076, at *6 (S.D. Ohio May 7, 2014) (discussing Wolfkiel v.
Intersections Ins. Servs. Inc., 303 F.R.D. 287, 294 (N.D. Ill. 2014). Even if Reese’s class definition was an impermissible
“fail-safe” class, the fail-safe problem “can and often should be solved by refining the class definition rather than by flatly
denying class certification on that basis.” Id. at *9 (quoting Messner v. Northshore Univ. HealthSystem, 669 F.3d 802,
814 (7th Cir. 2012)).
                                                             29
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 30 of 34. PageID #: 1015




expand the definition, not Reese, but the Court finds Reese’s argument here unpersuasive. 6 Reese’s

definition sets no requirements on the frequency or length of time that an employee may have worked

in the Macedonia, Ohio office, nor any limitation on the residency of potential class members.

Therefore, on its face, the definition sweeps up any female Tradesmen employee who has passed

through Tradesmen’s corporate headquarters at any point in her employment, even if that employee

lives and works primarily in another state.

        Therein lies the problem. Reese argues that any female Tradesmen employee who may have

worked out of Tradesmen’s Macedonia, Ohio headquarters “would be within the pool of individuals

who may have been subject to any discrimination practices or activity that occurred” in Macedonia,

Ohio. (Doc. 34, PageID# 685.) Put another way, Reese argues that, so long as any female Tradesmen

employee performed any modicum of work at Tradesmen’s corporate headquarters for any length of

time during the applicable liability period, that employee may be able to bring a claim against

Tradesmen under Ohio law. That is not so.

        Under Ohio law, a claim for employment discrimination is treated as a tort claim. Kirk v.

Shaw Envt’l., Inc., No. 1:09-cv-1405, 2010 WL 2162018, at *5 (N.D. Ohio May 25, 2010). Under

Ohio’s choice-of-law rules, there is a presumption that the law of the place of injury controls, unless




6
  The Court also notes—as it did in its February 19, 2020 Order—that Reese’s Complaint still indicates an intention not
to limit the class to employees who may be entitled to raise a claim under Ohio law:

        Upon information and belief, Tradesmen’s employment policies, practices, and procedures are not
        unique or limited to any office; rather, they apply uniformly and systematically to employees
        throughout the company, occurring as a pattern and practice throughout all office locations. They thus
        affect the Class Representatives and Class members in the same ways regardless of the office location
        in which they work.

(Doc. No. 29, ¶ 33.) Reese’s Complaint still spells out a much broader scope of the class definition than is proposed in
the definition.

                                                          30
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 31 of 34. PageID #: 1016




another state has a more significant relationship to the lawsuit. 7 Morgan v. Biro Mfg. Co., 15 Ohio

St. 3d 339, 342, 474 N.E.2d 286 (1984). The location of an injury to employment is where the

employee primarily lived and worked. See, e.g., Kirk, 2010 WL 2162018, at *5 (concluding that the

plaintiff’s injury occurred in Ohio because the plaintiff primarily resided in Ohio and worked out of

an Ohio-based office at the time of his alleged discriminatory termination); Reilly v. Alcan Aluminum

Corp., No. 98-3566, 1999 WL 313879, at *3 (6th Cir. 1999) (finding that “an inquiry into the place

where the injury occurred unequivocally points to the preeminence of Georgia’s interests,” where the

plaintiff lived and worked for six years prior to his allegedly wrongful termination); Walker v.

Nationwide Mut. Ins. Co., No. 16AP-894, 2018 WL 2113629, at *4 (Ohio App. 10th Dist. 2018)

(“Walker lived and worked in Tennessee at the time his employment was terminated. Thus, a

presumption arises that the law of Tennessee applies to his wrongful termination claims.”); Hoyt,

2005 WL 3220192, at *6 (finding that New Jersey, not Ohio, law applied because the plaintiff lived

and worked in New Jersey). Under Ohio’s choice-of-law rules, a female Tradesmen employee who

primarily lives and works in another state, and who travels to Tradesmen’s Macedonia, Ohio

headquarters and allegedly suffers an injury to her employment, is presumed to have a claim under

the laws of her home state, not the laws of Ohio.




7
  The Restatement (Second) of Conflicts “incorporates the general principle that ‘the local law of the state which, with
respect to that issue, has the most significant relationship to the occurrence and the parties’ should be applied in tort
situations.” Reilly v. Alcan Aluminum Corp., No. 98-3566, 1999 WL 313879, at *3 (6th Cir. 1999) (quoting Restatement
(Second) of Conflicts of Laws, § 145(2)). To determine which state has the most significant relationship, Ohio courts
analyze the following Restatement factors: “(a) the place where the injury occurred, (b) the place where the conduct
causing the injury occurred, (c) the domicile, residence, nationality, place of incorporation and place of business of the
parties, and (d) the place where the relationship, if any, between the parties is centered.” Id. “[T]hese contacts are to be
evaluated according to their relative importance with respect to the particular issue.” Id. The place where the injury
occurred (factor one) is presumed to be the state with the most significant relationship to the lawsuit unless the other three
factors outweigh the first factor. See Hoyt v. Nationwide Mut. Ins. Co., No. 04AP–941, 2005 WL 3220192, at *6 (Ohio
App. 10th Dist. 2005).

                                                             31
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 32 of 34. PageID #: 1017




       Hoyt v. Nationwide Mut. Ins. Co. illustrates this point. In Hoyt, a plaintiff lived and worked

primarily in New Jersey, but traveled to Ohio for work multiple times. Hoyt v. Nationwide Mut. Ins.

Co., No. 04AP–941, 2005 WL 3220192, at *2-4 (Ohio App. 10th Dist. 2005). The plaintiff alleged

that, during multiple trips to Ohio, a colleague subjected her to repeated sexual harassment. Id. The

plaintiff alleged that she was subjected to sexual harassment that adversely affected her employment

and that her employment was wrongfully terminated. Id. at *5. The plaintiff asserted that Ohio law,

not New Jersey law, applied because the harassment occurred in Ohio, among other reasons. Id. at

*6. However, the court disagreed. The court found that the plaintiff sustained the injury to her

employment in New Jersey, because she “lived and worked in New Jersey.” Id. at *6. The fact that

the harassment occurred in Ohio, among other reasons, was not enough to overcome the presumption

that the injury occurred in New Jersey.       Id.    Similarly, Reese’s proposed definition captures

individuals like the Hoyt plaintiff, who may have passed through Ohio, but who cannot bring claims

under Ohio law because their alleged injuries occurred in the states in which they primarily lived and

worked.

       Further, the Court finds Reese’s argument that it is too early to strike the class definition

unpersuasive. As discussed supra, a district court may strike class allegations prior to discovery when

no discovery or factual development “would alter the central defect in th[e] class claim.” Pilgrim, 660

F.3d at 949. As currently written, the class definition is overbroad. No amount of discovery would alter

this defect. The Court also declines Reese’s invitation to rewrite the definition itself. The Court will

strike Reese’s class definition, but will permit Reese to amend the Complaint to clarify her class

definition within 10 days of this Order.




                                                    32
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 33 of 34. PageID #: 1018




IV.    Tradesmen’s Motion to Dismiss Reese’s Claims as Time-Barred

       The Court is cognizant of Tradesmen’s argument that the claims within the Complaint should

be dismissed as time-barred. (Doc. No. 31-1, PageID# 656.) However, the Court notes that

Masiella’s claims, including regarding McClone’s alleged sexual assault of Masiella in April 2010,

were dismissed on September 29, 2020. (See Doc. No. 43.) The only remaining claims in this matter

are Reese’s claims, which she asserts culminated in the discriminatory termination of her employment

in 2014—within the six-year statute of limitations. Reese’s allegations do not “affirmatively show

that the claim is time-barred” and so dismissal on a statute of limitations basis on a Fed. R. Civ. P.

12(b)(6) motion to dismiss is inappropriate. See Bailey v. Hartford Life and Accident Ins. Co., No.

5:15-cv-406, 2016 WL 760431, at *6 (N.D. Ohio Feb. 26, 2016) (citing Cataldo v. U.S. Steel Corp.,

676 F.3d 542, 547 (6th Cir. 2012)).


V.     Conclusion

       For the reasons set forth above:

       McClone’s Motion to Join (Doc. No. 32) is GRANTED.

       Tradesmen’s Motion to Dismiss in Part and to Strike (Doc. No. 31) is GRANTED IN PART

and DENIED IN PART as follows. Tradesmen’s Motion to Dismiss Reese’s Disparate Impact Claim

is GRANTED. Tradesmen’s Motion to Dismiss Reese’s Disparate Treatment Claims is DENIED.

Tradesmen’s Motion to Dismiss Reese’s Aiding and Abetting Claim is GRANTED as to Tradesmen

and DENIED as to McClone. Tradesmen’s Motion to Strike Reese’s Class Allegations is DENIED.

Tradesmen’s Motion to Strike Reese’s Class Definition as Overbroad is GRANTED. Reese’s Class

Definition is stricken. Reese is granted leave to amend her Complaint within 10 days of this Order.

Tradesmen’s Motion to Dismiss Reese’s Claims as Time-Barred is DENIED.

                                                 33
Case: 5:19-cv-01331-PAB Doc #: 44 Filed: 12/04/20 34 of 34. PageID #: 1019




      IT IS SO ORDERED.



                                              s/Pamela A. Barker
                                             PAMELA A. BARKER
Date: December 4, 2020                       U. S. DISTRICT JUDGE




                                        34
